Exhibit 10.2

 

 

FIRST AMENDED AND RESTATED LOAN AGREEMENT

This Agreement dated as of March 14, 2014, is between BANK OF AMERICA, N.A., a
national banking association (the “Bank”) and SCHMITT INDUSTRIES, INC., an
Oregon corporation (the “Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

 

1.1 Line of Credit Amount.

 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower. The amount of the line of credit (the “Facility No. 1
Commitment”) is Two Million and 00/100 Dollars ($2,000,000.00).

 

(b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

 

(c)

The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment. If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank’s demand.

 

1.2 Availability Period.

The line of credit is available between the date of this Agreement and
September 1, 2014, or such earlier date as the availability may terminate as
provided in this Agreement (the “Facility No. 1 Expiration Date”).

The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the line of credit (the “Renewal Notice”). If this line of credit is renewed, it
will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice. If this line of credit is
renewed, the term “Expiration Date” shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this line of credit. A renewal fee may be charged at the
Bank’s option. The amount of the renewal fee will be specified in the Renewal
Notice.

 

1.3 Repayment Terms.

 

(a) The Borrower will pay interest on April 1, 2014, and then on the same day of
each month thereafter until payment in full of any principal outstanding under
this facility.

 

(b) The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.

 

1.4 Interest Rate.

 

(a) The interest rate is a rate per year equal to the Bank’s Prime Rate.

 

(b) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

 

Loan Agreement    1   



--------------------------------------------------------------------------------

1.5 Optional Interest Rates.

Instead of the interest rate based on the rate stated in the paragraph entitled
“Interest Rate” above, the Borrower may elect the optional interest rate listed
below for this Facility No. 1 during interest periods agreed to by the Bank and
the Borrower. The optional interest rate shall be subject to the terms and
conditions described later in this Agreement. Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a “Portion.”
The following optional interest rate is available:

 

(a) The LIBOR Rate plus two percentage points (2.0%).

 

2. OPTIONAL INTEREST RATES

 

2.1 Optional Rates.

Each optional interest rate is a rate per year. Interest will be paid on
April 1, 2014, and then on the same day of each month thereafter until payment
in full of any principal outstanding under this Agreement. No Portion will be
converted to a different interest rate during the applicable interest period.
Upon the occurrence of an event of default under this Agreement, the Bank may
terminate the availability of optional interest rates for interest periods
commencing after the default occurs. At the end of any interest period, the
interest rate will revert to the rate stated in the paragraph(s) entitled
“Interest Rate” above, unless the Borrower has designated another optional
interest rate for the Portion.

 

2.2 LIBOR Rate.

The election of LIBOR Rates shall be subject to the following terms and
requirements:

 

(a) The interest period during which the LIBOR Rate will be in effect will be
thirty (30) days. The first day of the interest period must be a day other than
a Saturday or a Sunday on which banks are open for business in New York and
London and dealing in offshore dollars (a “LIBOR Banking Day”). The last day of
the interest period and the actual number of days during the interest period
will be determined by the Bank using the practices of the London inter-bank
market.

 

(b) Each LIBOR Rate Portion will be for an amount not less than One Hundred
Thousand Dollars ($100,000).

 

(c) A LIBOR Rate may be elected only for the entire principal amount outstanding
under the applicable facility.

 

(d) The “LIBOR Rate” means the interest rate determined by the following
formula. (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)

 

LIBOR Rate =   LIBOR   (1.00 - Reserve Percentage)

Where,

 

  (i)

“LIBOR” means, for any applicable interest period, the rate per annum equal to
the London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Bank), as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period. If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank. A “London Banking Day” is a
day on which banks in London are open for business and dealing in offshore
dollars.

 

Loan Agreement    2   



--------------------------------------------------------------------------------

  (ii)

“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(e) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(f) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market;

 

  (ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion; or

 

  (iii) adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period.

 

(g) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(h) The prepayment fee is intended to compensate the Bank for the funding costs
of the prepaid credit, if any. The prepayment fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
Reinvestment Rate. The calculation is defined more fully below.

 

(i) The “Fixed Interest Rate Period” is the period during which the interest
rate in effect at the time of the prepayment does not change. If the Fixed
Interest Rate Period does not extend for the entire remaining life of the
credit, then the following rules will apply:

 

  (i) For any portion of the prepaid principal for which the scheduled payment
date is after the end of the Fixed Interest Rate Period, the prepayment fee for
that portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.

 

  (ii) If a prepayment is made on a date on which the interest rate resets, then
there will be no prepayment fee.

 

(j) The prepayment fee calculation is made separately for each Prepaid
Installment. A “Prepaid Installment” is the amount of the prepaid principal that
would have been due on a particular scheduled payment date (the “Scheduled
Payment Date”). However, as explained in the preceding paragraph, all amounts of
the credit which would have been paid after the end of the Fixed Interest Rate
Period shall be considered a single Prepaid Installment with a Scheduled Payment
Date (for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.

 

Loan Agreement    3   



--------------------------------------------------------------------------------

(k) The prepayment fee for a particular Prepaid Installment will be calculated
as follows:

 

  (i) Calculate the monthly interest payments that would have accrued on the
Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made. The interest payments will be calculated using the
Original Cost of Funds Rate.

 

  (ii) Next, calculate the monthly interest income which could be earned on the
Prepaid Installment if it were reinvested by the Bank at the Reinvestment Rate
through the Scheduled Payment Date.

 

  (iii) Calculate the monthly differences of the amounts calculated in (i) minus
the amounts calculated in (ii).

 

  (iv) If the remaining term of the Fixed Interest Rate Period is greater than
one year, calculate the present value of the amounts calculated in (iii), using
the Reinvestment Rate. The result of the present value calculation is the
prepayment fee for the Prepaid Installment.

 

(l) Finally, the prepayment fees for all of the Prepaid Installments are added
together. The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

(m) The following definitions will apply to the calculation of the prepayment
fee:

 

  (i) “Original Cost of Funds Rate” means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

 

  (ii) “Bank Funding Markets” means one or more wholesale funding markets
available to the Bank, including the LIBOR, Eurodollar, and SWAP markets as
applicable and available, or such other appropriate money market as determined
by the Bank in its sole discretion.

 

  (iii) “Reinvestment Rate” means the fixed rate per annum, determined solely by
the Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

(n) The Original Cost of Funds Rate and the Reinvestment Rate are the Bank’s
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment. The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 

3. FEES AND EXPENSES

 

3.1 Fees.

 

(a)

Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period. The fee will be calculated at one-half of one percent (0.50%) per year.

 

Loan Agreement    4   



--------------------------------------------------------------------------------

This fee is due on May 31, 2014, and on the last day of each following quarter
until the expiration of the availability period.

 

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

(c) Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

 

3.2 Expenses.

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.

 

3.3 Reimbursement Costs.

 

(a) The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.

 

(b) The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers.

 

4. COLLATERAL

 

4.1 Personal Property.

The personal property listed below now owned or owned in the future by the
parties listed below will secure the Borrower’s obligations to the Bank under
this Agreement. The collateral is further defined in security agreements
executed by the owners of the collateral, including but not limited to that
certain Security Agreement (Multiple Use) dated February 13, 2009 and that
certain Security Agreement (Deposit Account) dated of even date herewith. In
addition, all personal property collateral owned by the Borrower securing this
Agreement shall also secure ail other present and future obligations of the
Borrower to the Bank and to any affiliate of the Bank (excluding any consumer
credit covered by the federal Truth in Lending law, unless the Borrower has
otherwise agreed in writing or received written notice thereof). All personal
property collateral securing any other present or future obligations of the
Borrower to the Bank shall also secure this Agreement.

 

(a) Inventory owned by Borrower.

 

(b) Receivables owned by Borrower.

 

(c) The following deposit account with the Bank owned by Borrower:
                                  (“Deposit Account”).

 

Loan Agreement    5   



--------------------------------------------------------------------------------

5. DISBURSEMENTS, PAYMENTS AND COSTS

 

5.1 Disbursements and Payments.

 

(a) Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds, without setoff or counterclaim. Payments will be made by debit
to a deposit account, if direct debit is provided for in this Agreement or is
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement
or at one of the Bank’s banking centers in the United States, or by such other
method as may be permitted by the Bank.

 

(b) For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

 

(c) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

 

(d) Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (the “Due Date”), the Bank will send to the Borrower a
statement of the amounts that will be due on that Due Date (the “Billed
Amount”). The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:

 

  (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.

 

  (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

5.2 Borrower’s Instructions.

 

(a) The Bank may honor instructions for advances or repayments given by the
Borrower (if an individual), or by any one of the individuals authorized to sign
loan agreements on behalf of the Borrower, or any other individual designated by
any one of such authorized signers (each an “Authorized Individual”). Any
Authorized Individual may also provide instructions to the Bank for the
designation of optional interest rates and/or the issuance of letters of credit,
if such features are provided under this Agreement. The Bank may honor any such
instructions made by any one of the Authorized Individuals, whether such
instructions are given in writing or by telephone, telefax or Internet and
intranet websites designated by the Bank with respect to separate products or
services offered by the Bank. The Bank’s obligation to act on such instructions
is subject to the terms, conditions and procedures stated elsewhere in this
Agreement.

 

Loan Agreement    6   



--------------------------------------------------------------------------------

(b) Except as specified elsewhere in this Agreement, in following instructions
from an Authorized Individual for advances or repayments, the Bank shall have
the right, but not the obligation, to require that any advances be deposited in
and repayments be withdrawn from a deposit account owned by the Borrower and
held at the Bank. The Bank may require additional written authorization from the
Borrower before processing advances or repayments except as provided in this
subparagraph.

 

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from instructions the Bank
reasonably believes are made by any Authorized Individual, whether such
instructions are given in writing or by telephone, telefax or electronic
communications (including e-mail, Internet and intranet websites). This
paragraph will survive this Agreement’s termination, and will benefit the Bank
and its officers, employees, and agents.

 

5.3 Direct Debit.

 

(a) The Borrower agrees that on the Due Date the Bank will debit the Billed
Amount from deposit account number OR-002801902675 owned by the Borrower, or
such other of the Borrower’s accounts with the Bank as designated in writing by
the Borrower (the “Designated Account”).

 

(b) The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank at the address specified at the end of this
Agreement. If the Borrower terminates this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is 0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

 

5.4 Banking Days.

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day. All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.

 

5.5 Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid.

 

5.6 Default Rate.

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any unpaid interest, fees, or costs, will at the
option of the Bank bear interest at a rate which is 6.0 percentage point(s)
higher than the rate of interest otherwise provided under this Agreement. This
may result in compounding of interest. This will not constitute a waiver of any
default.

 

Loan Agreement    7   



--------------------------------------------------------------------------------

5.7 Additional Costs.

The Borrower will pay the Bank, on demand, for the Bank’s costs or losses
arising from any Change in Law which are allocated to this Agreement or any
credit outstanding under this Agreement. The allocation will be made as
determined by the Bank, using any reasonable method. The costs include, without
limitation, the following:

 

(a) any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and

 

(b) any capital requirements relating to the Bank’s assets and commitments for
credit.

“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

 

6. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 

6.1 Authorizations.

If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.

 

6.2 Governing Documents.

If required by the Bank, a copy of the Borrower’s organizational documents.

 

6.3 Security Agreement.

A signed original security agreement covering the Deposit Account collateral
which the Bank requires.

 

6.4 Perfection and Evidence of Priority.

Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others’ rights and interests, except those the Bank consents to in writing.
All title documents for motor vehicles which are part of the collateral must
show the Bank’s interest.

 

6.5 Payment of Fees.

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”

 

6.6 Good Standing.

Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.

 

Loan Agreement    8   



--------------------------------------------------------------------------------

6.7 Insurance.

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.

 

6.8 Conditions to Each Extension of Credit.

Before each extension of credit, including the first:

 

(a) The Bank must receive written request by Borrower for such extension of
credit, which request must include the amount of the requested extension of
credit (the “Draw Request”); and

 

(b) The Bank must receive sufficient evidence, in its sole discretion, that the
amount of funds in the Deposit Account is equal to or in excess of the amount of
the Draw Request.

 

7. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

7.1 Formation.

If the Borrower is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.

 

7.2 Authorization.

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s powers, have been duly authorized, and do not conflict with any
of its organizational papers.

 

7.3 Enforceable Agreement.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.

 

7.4 Good Standing.

In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.

 

7.5 No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.

 

7.6 Financial Information.

All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower’s (and any guarantor’s) financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower (or any guarantor). If the Borrower is comprised of the trustees of a
trust, the foregoing representations shall also pertain to the trustor(s) of the
trust.

 

Loan Agreement    9   



--------------------------------------------------------------------------------

7.7 Lawsuits.

There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower which, if lost, would impair the Borrower’s financial condition or
ability to repay the loan, except as have been disclosed in writing to the Bank.

 

7.8 Collateral.

All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing.

 

7.9 Permits, Franchises.

The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged.

 

7.10 Other Obligations.

The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.

 

7.11 Tax Matters.

The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to the Bank.

 

7.12 No Event of Default.

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.

 

7.13 Insurance.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.

 

7.14 ERISA Plans.

 

(a) Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.

 

(b) With respect to any Plan subject to Title IV of ERISA:

 

  (i) No reportable event has occurred under Section 4043(c) of ERISA which
requires notice.

 

  (ii) No action by the Borrower or any ERISA Affiliate to terminate or withdraw
from any Plan has been taken and no notice of intent to terminate a Plan has
been filed under Section 4041 or 4042 of ERISA.

 

Loan Agreement    10   



--------------------------------------------------------------------------------

(c) The following terms have the meanings indicated for purposes of this
Agreement:

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (ii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  (iii) “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code.

 

  (iv) “Plan” means a plan within the meaning of Section 3(2) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate, including
any multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

 

8. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

8.1 Use of Proceeds.

 

(a) To use the proceeds of Facility No. 1 only for working capital.

 

(b) The proceeds of the credit extended under this. Loan Agreement may not be
used directly or indirectly to purchase or carry any “margin stock” as that term
is defined in Regulation U of the Board of Governors of the Federal Reserve
System, or extend credit to or invest in other parties for the purpose of
purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.

 

8.2 Financial Information.

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time. The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.

 

(a) Within 150 days of the fiscal year end, the annual financial statements of
Borrower. These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank. The statements shall be prepared on a consolidated basis.

 

(b) For the months of February, August and November, copies of the Form 10-Q
Quarterly Report for Borrower within forty-five (45) days after the date of
filing with the Securities and Exchange Commission.

 

(c) Copies of the Form 10-K Annual Report for Borrower within one hundred fifty
(150) days after the date of filing with the Securities and Exchange Commission.

 

(d) Promptly upon the Bank’s request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
and as to each guarantor of the Borrower’s obligations to the Bank as the Bank
may request.

 

8.3 Bank as Principal Depository.

To maintain the Bank or one of its affiliates as its principal depository bank,
including for the maintenance of business, cash management, operating and
administrative deposit accounts.

 

Loan Agreement    11   



--------------------------------------------------------------------------------

8.4 Other Debts.

Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank or to any affiliate of the Bank), or
become liable for the liabilities of others, without the Bank’s written consent.
This does not prohibit:

 

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

 

(b) Endorsing negotiable instruments received in the usual course of business.

 

(c) Obtaining surety bonds in the usual course of business.

 

(d) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

 

8.5 Other Liens.

Not to create, assume, or allow any security interest or Hen (including judicial
liens) on property the Borrower now or later owns, except:

 

(a) Liens and security interests in favor of the Bank or any affiliate of the
Bank.

 

(b) Liens for taxes not yet due.

 

(c) Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 

8.6 Maintenance of Assets.

 

(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business.

 

(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

 

(c) Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

(d) To maintain and preserve all rights, privileges, and franchises the Borrower
now has.

 

(e) To make any repairs, renewals, or replacements to keep the Borrower’s
properties in good working condition.

 

8.7 Investments.

Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:

 

(a) Existing investments disclosed to the Bank in writing.

 

(b) Investments in the Borrower’s current subsidiaries.

 

(c) Investments in any of the following:

 

  (i) certificates of deposit;

 

  (ii) U.S. treasury bills and other obligations of the federal government;

 

  (iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 

Loan Agreement    12   



--------------------------------------------------------------------------------

8.8 Loans.

Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:

 

(a) Existing extensions of credit disclosed to the Bank in writing.

 

(b) Extensions of credit to the Borrower’s current subsidiaries.

 

(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.

 

8.9 Change of Management.

Not to make any substantial change in the present executive or management
personnel of the Borrower.

 

8.10 Change of Ownership.

Not to cause, permit, or suffer any change in capital ownership such that there
is a change of more than twenty-five percent (25%) in the direct or indirect
capital ownership of the Borrower.

 

8.11 Additional Negative Covenants.

Not to, without the Bank’s written consent:

 

(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.

 

(b) Acquire or purchase a business or its assets.

 

(c) Engage in any business activities substantially different from the
Borrower’s present business.

 

(d) Liquidate or dissolve the Borrower’s business.

 

8.12 Notices to Bank.

To promptly notify the Bank in writing of:

 

(a) Any lawsuit over Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
against the Borrower or any Obligor.

 

(b) Any substantial dispute between any governmental authority and the Borrower
or any Obligor.

 

(c) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

 

(d) Any material adverse change in the Borrower’s or any Obligor’s business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

 

(e) Any change in the Borrower’s or any Obligor’s name, legal structure,
principal residence (for an individual), state of registration (for a registered
entity), place of business, or chief executive office if the Borrower or any
Obligor has more than one place of business.

 

(f) Any actual contingent liabilities of the Borrower or any Obligor, and any
such contingent liabilities which are reasonably foreseeable.

 

Loan Agreement    13   



--------------------------------------------------------------------------------

For purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.

 

8.13 Insurance.

 

(a) General Business Insurance.  To maintain insurance satisfactory to the Bank
as to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business. Each policy shall provide for at
least thirty (30) days prior notice to the Bank of any cancellation thereof.

 

(b) Insurance Covering Collateral.  To maintain all risk property damage
insurance policies (including without limitation windstorm coverage, and
hurricane coverage as applicable) covering the tangible property comprising the
collateral. Each insurance policy must be for the full replacement cost of the
collateral and include a replacement cost endorsement. The insurance must be
issued by an insurance company acceptable to the Bank and must include a
lender’s loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.

 

(c) Evidence of Insurance.  Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

 

8.14 Compliance with Laws.

To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower’s business. The Bank shall have no obligation to make any advance to
the Borrower except in compliance with all applicable laws and regulations and
the Borrower shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.

 

8.15 Books and Records.

To maintain adequate books and records.

 

8.16 Audits.

To allow the Bank and its agents to inspect the Borrower’s properties and
examine, audit, and make copies of books and records at any reasonable time. If
any of the Borrower’s properties, books or records are in the possession of a
third party, the Borrower authorizes that third party to permit the Bank or its
agents to have access to perform inspections or audits and to respond to the
Bank’s requests for information concerning such properties, books and records.

 

8.17 Perfection of Liens.

To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.

 

8.18 Cooperation.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.

 

Loan Agreement    14   



--------------------------------------------------------------------------------

9. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

 

9.1 Failure to Pay.

The Borrower fails to make a payment under this Agreement when due.

 

9.2 Other Bank Agreements.

Any default occurs under any other agreement the Borrower (or any Obligor) or
any of the Borrower’s related entities or affiliates has with the Bank or any
affiliate of the Bank, including, but not limited to, Borrower maintaining at
all times during the existence of the Facility No. 1 Commitment sums in the
Deposit Account sufficient to satisfy the then-outstanding balance of the
Facility No. 1 Commitment.

 

9.3 Cross-default.

Any default occurs under any agreement in connection with any credit the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has obtained from anyone else or which the Borrower (or any Obligor)
or any of the Borrower’s related entities or affiliates has guaranteed.

 

9.4 False Information.

The Borrower or any Obligor has given the Bank false or misleading information
or representations.

 

9.5 Bankruptcy.

The Borrower, any Obligor, or any general partner of the Borrower or of any
Obligor files a bankruptcy petition, a bankruptcy petition is filed against any
of the foregoing parties, or the Borrower, any Obligor, or any general partner
of the Borrower or of any Obligor makes a general assignment for the benefit of
creditors.

 

9.6 Receivers.

A receiver or similar official is appointed for a substantial portion of the
Borrower’s or any Obligor’s business, or the business is terminated, or, if any
Obligor is anything other than a natural person, such Obligor is liquidated or
dissolved.

 

9.7 Lien Priority.

The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement (or any guaranty).

 

Loan Agreement    15   



--------------------------------------------------------------------------------

9.8 Judgments.

Any judgments or arbitration awards are entered against the Borrower or any
Obligor, or the Borrower or any Obligor enters into any settlement agreements
with respect to any litigation or arbitration, in an aggregate amount of Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) or more in excess of any
insurance coverage.

 

9.9 Material Adverse Change.

A material adverse change occurs, or is reasonably likely to occur, in the
Borrower’s (or any Obligor’s) business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit; or the Bank
determines that it is insecure for any other reason.

 

9.10 Government Action.

Any government authority takes action that the Bank believes materially
adversely affects the Borrower’s or any Obligor’s financial condition or ability
to repay.

 

9.11 Default under Related Documents.

Any default occurs under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty; or any
representation or warranty made by any guarantor is false when made or deemed to
be made.

 

9.12 ERISA Plans.

Any one or more of the following events occurs with respect to a Plan subject to
Title IV of ERISA, provided such event or events could reasonably be expected,
in the judgment of the Bank, to have a material adverse effect:

 

(a) A reportable event shall occur under Section 4043(c) of ERISA.

 

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan under Section 4041 or 4042 of ERISA.

 

9.13 Other Breach Under Agreement.

A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by the Borrower (or any other party named in the Covenants
section) to comply with any financial covenants set forth in this Agreement,
whether such failure is evidenced by financial statements delivered to the Bank
or is otherwise known to the Borrower or the Bank.

 

10. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

10.1 GAAP.

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.

 

10.2 Governing Law.

Except to the extent that any law of the United States may apply, this Agreement
shall be governed and interpreted according to the laws of Oregon (the
“Governing Law State”), without regard to any choice of law, rules or principles
to the contrary. Nothing in this paragraph shall be construed to limit or
otherwise affect any rights or remedies of the Bank under federal law.

 

16



--------------------------------------------------------------------------------

10.3 Venue and Jurisdiction.

The Borrower agrees that any action or suit against the Bank arising out of or
relating to this Agreement shall be filed in federal court or state court
located in the Governing Law State. The Borrower agrees that the Bank shall not
be deemed to have waived its rights to enforce this section by filing an action
or suit against the Borrower in a venue outside of the Governing Law State. If
the Bank does commence an action or suit arising out of or relating to this
Agreement, the Borrower agrees that the case may be filed in federal court or
state court in the Governing Law State. The Bank reserves the right to commence
an action or suit in any other jurisdiction where the Borrower, any Guarantor,
or any collateral has any presence or is located. The Borrower consents to
personal jurisdiction and venue in such forum selected by the Bank and waives
any right to contest jurisdiction and venue and the convenience of any such
forum. The provisions of this section are material inducements to the Bank’s
acceptance of this Agreement.

 

10.4 Successors and Assigns.

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent The Bank may sell participations in or assign this loan,
and may exchange information about the Borrower (including, without limitation,
any information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

 

10.5 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.

 

10.6 Severability; Waivers.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.

 

10.7 Attorneys’ Fees.

The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement. In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees

 

Loan Agreement    17   



--------------------------------------------------------------------------------

incurred in connection with the lawsuit or arbitration proceeding, as determined
by the court or arbitrator. In the event that any case is commenced by or
against the Borrower under the Bankruptcy Code (Title 11, United States Code) or
any similar or successor statute, the Bank is entitled to recover costs and
reasonable attorneys’ fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case. As used in
this paragraph, “attorneys’ fees” includes the allocated costs of the Bank’s
in-house counsel.

 

10.8 Set-Off.

 

(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower or any Obligor held by the Bank or its affiliates
against any and all Obligations owing to the Bank. The set-off may be made
irrespective of whether or not the Bank shall have made demand under this
Agreement or any guaranty, and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
Deposits and without regard for the availability or adequacy of other
collateral. Any Deposits may be converted, sold or otherwise liquidated at
prevailing market prices in order to effect such set-off.

 

(b) The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Obligor) to the fullest extent permitted by law. The Bank agrees
promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

(c) For the purposes of this paragraph, “Deposits” means any deposits (general
or special, time or demand, provisional or final, individual or joint) as well
as any money, instruments, securities, credits, claims, demands, income or other
property, rights or interests owned by the Borrower or any Obligor which come
into the possession or custody or under the control of the Bank or its
affiliates. “Obligations” means all obligations, now or hereafter existing, of
the Borrower to the Bank under this Agreement and under any other agreement or
instrument executed in connection with this Agreement, and the obligations to
the Bank of any Obligor.

 

10.9 One Agreement.

This Agreement and any related security or other agreements required by this
Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

 

10.10 Indemnification.

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document

 

Loan Agreement    18   



--------------------------------------------------------------------------------

required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit. This indemnity
includes but is not limited to attorneys’ fees (including the allocated cost of
in- house counsel). This indemnity extends to the Bank, its parent,
subsidiaries, affiliates and all of their directors, officers, employees,
agents, successors, attorneys, and assigns. This indemnity will survive
repayment of the Borrower’s obligations to the Bank. All sums due to the Bank
hereunder shall be obligations of the Borrower, due and payable immediately
without demand.

 

10.11 Notices.

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

 

10.12 Headings.

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

 

10.13 Counterparts.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement Delivery of an executed counterpart of
this Agreement (or of any agreement or document required by this Agreement and
any amendment to this Agreement) by telecopy or other electronic imaging means
shall be as effective as delivery of a manually executed counterpart of this
Agreement; provided, however, that the telecopy or other electronic image shall
be promptly followed by an original if required by the Bank.

 

10.14 Borrower Information; Reporting to Credit Bureaus.

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports. The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all guarantors as is consistent with the Bank’s policies and practices
from time to time in effect.

 

10.15 Amendment and Restatement of Prior Agreement.

This Agreement is an amendment and restatement, in its entirety, of the Loan
Agreement entered into as of February 13, 2009, as amended by that certain
Amendment No. 1 to Loan Agreement dated February 28, 2012, between the Bank and
the Borrower, and any indebtedness outstanding thereunder shall be deemed to be
outstanding under this Agreement Nothing in this Agreement shall be deemed to be
a repayment or novation of the indebtedness, or to release or otherwise
adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of the Bank against any guarantor, surety or other
party primarily or secondarily liable for such indebtedness.

 

Loan Agreement    19   



--------------------------------------------------------------------------------

10.16 Statutory Notice.

Under Oregon law, most agreements, promises and commitments made by the Bank
concerning loans and other credit extensions which are not for personal, family
or household purposes or secured solely by any Borrower’s residence must be in
writing, express consideration and be signed by us to be enforceable.

This Agreement is executed as of the date stated at the top of the first page.

 

BANK:     BORROWER:   BANK OF AMERICA, N.A.,     SCHMITT INDUSTRIES, INC.,   a
national banking association     an Oregon corporation   By:   LOGO
[g703447ex10_2pg020a.jpg]     By:   LOGO [g703447ex10_2pg020b.jpg]  

Name:   Ross Beaton     Name:   James A. Fitzhenry  

Its:   SVP     Its:   PRES. & CEO  

 

       By:   LOGO [g703447ex10_2pg020c.jpg]  

      Name:   Ann M. Ferguson  

      Its:   CFO & Treasurer   Address where notices to     Address where
notices to   the Bank are to be sent:     the Borrower are to be sent:   Bank of
America, N.A.     Schmitt Industries, Inc.   Attn.:  Notice Desk     2765
Northwest Nicolai Street   Mailcode: CT2-515-BB-03     Portland, OR 97210   70
Batterson Park Road       Farmington, CT 06032      

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.

 

(1) USA PATRIOT ACT NOTICE

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

Loan Agreement    20   